Order, Family Court, New York County (Sara P Schechter, J.), entered on or about November 30, 2004, which, after a fact-finding determination, terminated respondent mother’s rights *353to the subject child and transferred custody and guardianship to the New York City Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Permanent neglect may be found where a parent fails to acknowledge the problem that led to foster care placement in the first place (Matter of Alpacheta C., 41 AD3d 285 [2007]). Notwithstanding respondent’s completion of classes in parenting skills and anger management, and therapy sessions, there was clear and convincing evidence that she had failed to plan for her child’s future (see Social Services Law § 384-b [7]). The court was in the best position to make this evaluation (Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). The determination as to the child’s best interests, in furtherance of finding her a permanent home, was supported by a preponderance of evidence highlighting the current positive environment of a foster mother who desires to adopt. Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and Kavanagh, JJ.